         Case 3:19-cr-00228-PDW Document 4 Filed 11/21/19 Page 1 of 5



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA

UNITED STATES OF AMERICA                      INDICTMENT

                                              Case No. ______________________
                 v.
                                              Violations: 18 U.S.C. §§ 922(g)(1),
                                              922(g)(9), 922(k), 924(a)(1)(B), 924(a)(2),
LIONEL FRACTION JR.                           and 924(d); and 28 U.S.C. § 2461(c)

                                     COUNT ONE

           Possession of a Firearm and Ammunition by a Convicted Felon

The Grand Jury Charges:

      On or about October 13, 2019, in the District of North Dakota,

                               LIONEL FRACTION JR.,

knowing that he had been convicted in any court of one or more of the following crimes

punishable by imprisonment for a term exceeding one year, that is:

      1. Possession of MDMA (Ecstasy), in violation of N.D. Cent. Code §§ 19-03.1-
         23(7), 19-03.1-05(5)(m), and 12.1-32-01(4), a Class C felony, in District
         Court, County of Cass, State of North Dakota, case number 09-2012-CR-2968,
         judgment entered on or about March 19, 2013;

      2. Possession of Cocaine, in violation of N.D. Cent. Code §§ 19-03.1-23(7), 19-
         03.1-07(3)(d), and 12.1-32-01(4), a Class C felony, in District Court, County
         of Cass, State of North Dakota, case number 09-2012-CR-2968, judgment
         entered on or about March 19, 2013;

      3. Possession with Intent to Deliver a Controlled Substance, Marijuana, in
         violation of N.D. Cent. Code §§ 19-03.1-23(1)(b), 19-03.1-05(5)(h), and 12.1-
         32-01(3), a Class B felony, in District Court, County of Cass, State of North
         Dakota, case number 09-2014-CR-2975, judgment entered on or about
         September 11, 2014;
         Case 3:19-cr-00228-PDW Document 4 Filed 11/21/19 Page 2 of 5



      4. Conspiracy to Commit Theft of Property, in violation of N.D. Cent. Code §
         12.1-23-02(3), 12.1-06-04, 12.1-23-05(3)(d), and 12.1-32-01(4), a Class C
         felony, in District Court, County of Cass, State of North Dakota, case number
         09-2018-CR-524, judgment entered on or about July 23, 2018;

      5. Unlawful Possession of a Firearm, in violation of N.D. Cent. Code §§ 62.1-02-
         01(1)(b), 62.1-02-01(1), and 12.1-32-01(4), a Class C felony, in District Court,
         County of Cass, State of North Dakota, case number 09-2018-CR-524,
         judgment entered on or about July 23, 2018; and

      6. Unlawful Possession of a Firearm, in violation of N.D. Cent. Code §§ 62.1-02-
         01(1)(b), 62.1-02-01(1), and 12.1-32-01(4), a Class C felony, in District Court,
         County of Cass, State of North Dakota, case number 09-2018-CR-1151,
         judgment entered on or about July 26, 2018,

did knowingly possess in and affecting commerce a firearm and ammunition, that is:

      • One Taurus, Model PT111 G2A, 9mm pistol, with a silver slide and black grip,
        which had the manufacturer’s serial number removed, altered, and obliterated;
        and

      • Ten rounds of 9mm ammunition;

      In violation of Title 18, United States Code, Sections 922(g)(1), and 924(a)(2).
         Case 3:19-cr-00228-PDW Document 4 Filed 11/21/19 Page 3 of 5



                                    COUNT TWO

                   Possession of a Firearm and Ammunition by a
                      Person Convicted of Domestic Violence

The Grand Jury Further Charges:

      On or about October 13, 2019, in the District of North Dakota,

                               LIONEL FRACTION JR.,

knowing that he had previously been convicted in any court of one or more of the

following misdemeanor crimes of domestic violence, that is:

          1. Assault – Domestic Violence, in violation of N.D. Cent. Code §§
             12.1-17-01.1(1), 12.1-17-13, and 12.1-32-01(5), a Class A
             misdemeanor, in District Court, County of Cass, State of North
             Dakota, Case Number 09-2012-CR-2901, judgment entered on or
             about January 22, 2013; and

          2. Simple Assault – Domestic Violence, in violation of N.D. Cent.
             Code §§ 12.1-17-01(2)(b), 12.1-17-13, and 12.1-32-01(5), a Class A
             misdemeanor, in District Court, County of Cass, State of North
             Dakota, Case Number 09-2015-CR-3557, judgment entered on or
             about January 23, 2017,

did knowingly possess in and affecting commerce a firearm and ammunition, that is:

      • One Taurus, Model PT111 G2A, 9mm pistol, with a silver slide and black grip,
        which had the manufacturer’s serial number removed, altered, and obliterated;
        and

      • Ten rounds of 9mm ammunition;

      In violation of Title 18, United States Code, Sections 922(g)(9) and 924(a)(2).
         Case 3:19-cr-00228-PDW Document 4 Filed 11/21/19 Page 4 of 5



                                    COUNT THREE

             Possession of a Firearm with an Obliterated Serial Number

The Grand Jury Further Charges:

       On or about October 13, 2019, in the District of North Dakota,

                                LIONEL FRACTION JR.,

knowingly possessed a firearm, that is, one Taurus, Model PT111 G2A, 9mm pistol, with

a silver slide and black grip, which had the manufacturer’s serial number removed,

obliterated, and altered, and which had been shipped and transported in interstate

commerce;

       In violation of Title 18, United States Code, Sections 922(k) and 924(a)(1)(B).
          Case 3:19-cr-00228-PDW Document 4 Filed 11/21/19 Page 5 of 5



                              FORFEITURE ALLEGATION

The Grand Jury Further Finds Probable Cause That:

       Upon conviction of any of the offenses alleged in this Indictment,

                                LIONEL FRACTION JR.,

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d),

and Title 28, United States Code, Section 2461(c), all firearms and ammunition involved

in the commission of the offenses, including, but not limited to, the following:

       • One Taurus, Model PT111 G2A, 9mm pistol, with a silver slide and black grip,
         which had the manufacturer’s serial number removed, altered, and obliterated;
         and

       • Ten rounds of 9mm ammunition.

                                          A TRUE BILL:


                                          /s/ Foreperson
                                          Foreperson

/s/ Drew H. Wrigley
DREW H. WRIGLEY
United States Attorney


JTR/ljc
